Citation Nr: 1451050	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for disability manifested by tremors.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law 


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

By way of background, in September 1964, the Veteran filed a claim for entitlement to service connection for a psychiatric disability.  By a December 1964 rating decision, the RO denied the claim.  The Board finds that evidence received since the prior denial is new and material, sufficient to reopen the previously denied claim.  Medical opinion evidence, especially an opinion from C.L.R., Ph.D., provides medical nexus evidence that tends to substantiate the underlying claim.  38 C.F.R. § 3.156 (2014).  Consequently, the Board will address the reopened claim.  


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed schizophrenia that is as likely as not related to his military service.

2.  Tremors or a disability manifested thereby did not have its onset in service and is not otherwise related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran has schizophrenia that is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303(2014).

2.  The Veteran does not have a disability manifested by tremors that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this instant case, a notice letter dated in May 2011 complied with VA's duty to notify the Veteran with respect to the issues addressed herein.  The letter informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board finds the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Veteran's service treatment records (STRs), post-service treatment records, and lay statements are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Board notes that a VA examination was not provided or a medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for disability manifested by tremors, and the evidence of record does not warrant one.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this instance, the Veteran has been diagnosed with essential tremors.  As discussed in greater detail below, there is no indication that the Veteran's tremor disability may be associated with his service.  Further, the Veteran's conclusory lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010).  The requirements of McLendon have not been met in this case and a VA examination with respect to the Veteran's essential tremors is not required.  McLendon, at 81.
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the issues decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159 (2014).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including a psychosis such as schizophrenia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, at 1372. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Psychiatric Disability

An August 1964 psychiatric report from Dr. J.R.V., a private provider, diagnosed the Veteran with schizophrenic reaction, catatonic type, chronic, and recommended hospitalization.  He based his diagnosis on a clinical evaluation of the Veteran, the Veteran's history, and a report of the Veteran's psychiatric symptoms observed by a friend who accompanied the Veteran to the evaluation.  

In November 1964, the Veteran was afforded a VA psychiatric examination. The VA examiner diagnosed schizophrenic reaction, catatonic type.  

In June 2014, the Veteran, through his representative, submitted evidence in the form of a private medical opinion.  The April 2014 medical opinion from Dr. C.L.R., reflects that the Veteran has been diagnosed as having schizophrenia.  Dr. C.L.R. opined that "the diagnosis of Schizophrenia that [the Veteran] received [by Dr. J.R.V.] in 1964 was related to his military service because it is as likely as not that his in-service diagnosis was actually the prodromal manifestation of Schizophrenia, and it is more likely than not that he developed psychosis within a year of discharge [from service]."  She based this opinion on medical literature review, claims file review, and the Veteran's history, finding that the Veteran "was correctly diagnosed with Schizophrenia in 1964, and had developed active-phase symptoms of Schizophrenia that allowed the diagnosis to be made."  Thus, current psychiatric disability has been established. 

The Veteran contends that he first experienced psychiatric symptoms during active service, as a result of exposure to "dangerous artillery fire" while serving as an "artillery man" assigned to a heavy artillery division.  The Veteran explained that this disability has continued since that time and that "[his] nervous condition prevents [him] from the better use of [his] ability to ambulate, think rationally, and follow directions which seem complicated."  See August 2011 NOD.  The Veteran also contends that he was treated for "nervous condition (previously schizophrenia)" within one year of discharge from service.  See April 2011 VA Form 21-526b.  

STRs include a certificate of mental status dated in October 1960.  The examiner opined that the Veteran "[h]as no . . . mental defects . . . [He] has a character or behavior disorder . . . emotional instability reaction, chronic, moderate; . . . manifested by strong and poorly controlled feelings of anxiety, hostility and guilt, acted-out in impulsive behavior with immature judgment."  STRs are silent as to the reason for the Veteran's psychiatric evaluation and "contains no details to elaborate on the examiner's diagnostic conclusion."  See April 2014 Medical Opinion by Dr. C.L.R.  Additionally, STRs show that the Veteran reported to sick call on September 29, 1960 complaining of "marked nervousness."  On April 14, 1961 and April 15, 1961, STRs note mental health consultations.  The Board notes that the record is negative of any findings or explanations for those consultations.

Post-service treatment records show that the Veteran requested a follow-up appointment for his "depressive mood and anxiety."  See October 2003 San Juan VA Treatment Records.

Also of record are several lay statements from family members and friends who describe the Veteran's behavior immediately following his 1962 discharge.  The August 1964 psychiatric report reflects that a friend accompanied the Veteran to the evaluation.  The clinician noted the friend stated that since the Veteran was discharged from the Army "[he] remains at home all the time or else goes out for aimless walks around the farm . . . ."  He described "[the Veteran's] behavior as grotesque and completely disorganized."  The friend stated that "[the Veteran] talks incoherencies and appears to be absent-minded . . . ."  He also stated that when the Veteran is upset he breaks things and attacks others, often chasing people with a machete.  

Statements from F.A. and C.A. have stated that the Veteran returned home from the Army suffering from "mental and nervous conditions."  Additionally, that the Veteran was unable to hold a job or maintain relationships with people.  Specifically, his "mental difficulties and nervous system . . . kept [the Veteran] from doing agricultural work or any other convenient type work."  See October 1964 Statements.

In an April 2014 statement, the Veteran's spouse stated "[she found the Veteran] was very nervous in 1967 . . . .  He became aggressive every day, anything made him feel angry."  She explained that in 1976-1977, after breaking "all the objects in the bathroom . . . [the Veteran] was hospitalized for one week immediately after."  She further stated that this was the last time he received psychiatric treatment.  The Veteran's spouse wrote: "[t]he psychologist who treated [the Veteran] told [her] . . . to be stricter to prevent him from breaking things."  She also stated that the Veteran is unable to maintain employment as a result of his "nerves condition."  
The Veteran and his family members are competent to report the onset and continuity of psychiatric symptoms and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no evidence of a diagnosed psychiatric disability until 1964, the evidence of record does not contain information that contradicts these reports.  Accordingly, the lay statements are deemed credible and are sufficient to establish the incurrence of psychiatric symptoms during service and a continuity of symptoms since service.

As discussed above, the April 2014 medical opinion from Dr. C.L.R. determined that "there is no question that [the Veteran] was correctly diagnosed with Schizophrenia in 1964."  Upon review of the Veteran's claims file, lay statements, and outpatient treatment notes, the doctor opined that "the gap between [the Veteran's] discharge from service and diagnosis is characteristic of the slow decline and delayed diagnosis and treatment that is typical of Schizophrenia" citing applicable medical literature to support her opinion.  Specifically, a review of medical literature revealed that the Veteran's "family attempts to cope with their mentally ill family member at home is not uncommon, especially among Hispanic families."  The doctor noted that another scientific study indicates that "[f]amily members' decisions to seek help often were solidified only after the emergence of unbearable psychotic symptoms or socially disruptive behavior.  In that study, the average duration of untreated psychosis (DUP) was 59.5 weeks, and DUP ranged from two weeks to . . . 4 1/2 years."

According to an additional medical study, the doctor explained that "the reluctance of Hispanic men often delay seeking professional help until their problems have become quite severe."  She also referenced medical literature that reported "the time interval from the onset of schizophrenic disorder to the establishment of an adequate treatment is often several years, even if we estimate this time from when the patient fulfills DSM-III-R (APA 1987) criteria for schizophrenia and not from the (retrospectively estimated) beginning of the prodromal phase."

Last, as per the DSM-IV, Dr. C.L.R. stated that "[i]t is also typical of Schizophrenia that it does not go into remission (DSM-IV, p. 282), and therefore, reasonable to assume that [the Veteran] still suffers from Schizophrenia."  This opinion is highly probative because it is based on a the detailed history of the Veteran's symptoms, thorough review of the claims folder, and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

In contrast, while the November 1964 VA examination report reflects a diagnosis of schizophrenic reaction, catatonic type, with a recommendation of hospitalization, the report is of limited probative value as the examiner did not provide an opinion as to any relationship to military service.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, the examiner did not consider the competent and credible lay statements that the Veteran developed psychiatric symptoms during service and has experienced them continuously since discharge.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the Veteran's lay assertions that he had sustained a back injury during service").  Finally, although the examiner's report reflects objective evidence of the Veteran's psychiatric symptoms, he did not offer an opinion as to whether the Veteran experienced psychiatric disability shortly after service.

Resolving reasonable doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current schizophrenia and military service, and, therefore, service connection is granted.

Tremors

The Veteran seeks entitlement to service connection for tremors.  He has asserted that his tremors began in service as a result of "several incidents and accidents where [he] was injured."  See August 2011 NOD.  Service personnel records reflect that the Veteran was assigned to the 2nd Stryker Brigade Combat Team, 11th Field Artillery Regiment from June 1960 to June 1962, and during this time his military occupational specialty (MOS) was a field artillery basic crewman.  See DD Form 214.

STRs are silent of any complaints, treatment, or diagnosis of a disability manifested by tremors.  See STRs dated from June 1960 to June 1962.  The Veteran's entry and separation examination reports are negative for any abnormalities found on clinical evaluation, and contain no diagnosis, history, or treatment for tremors.  Furthermore, the Veteran's self-reported medical history forms, completed at entry and separation, do not include mention of any such problem.

Post-service medical evidence consists of VA treatment records.  Medical records show the first diagnosis of essential tremors in August 2001, and the Veteran was prescribed Primidone to treat his disability.  See August 2001 San Juan VA Treatment Records. 

A March 2010 VA treatment record shows the Veteran's "tremors of hands" is becoming worse and a neurology consultation was sought for further evaluation.  

A June 2010 note for evaluation of assistive equipment reflects that the Veteran presented with incoordination as a result of tremors, which also affects the Veteran's ability to independently feed, bathe, and groom himself.  It was also noted that the Veteran reported he is retired, however is still actively working.  

A December 2010 neurology note shows the Veteran reported at times he experiences head bobbing and also that it is troublesome to write and drink liquids.  The objective evidence of record reflects the Veteran experienced severe tremors when writing. The examiner also noted full range of motion in all extremities, and no objective evidence of dysdiadochokinesia, aphasia, agnosia, or dysarthria.  With respect to coordination, the examiner noted no dysmetria or myoclonus, and also that the Veteran walked with a normal gait.  

An April 2011 neurology note shows the Veteran reported difficulty with holding a glass of water and also with writing.  The objective evidence revealed no dysmetria, no evidence of muscle atrophy or fasciculations, and no involuntary movements or tremors.  

Entitlement to service connection requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a relationship or nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has a current diagnosis of tremors; however, the second and third requirements are not met.  

With respect to the second requirement, there is no evidence of in-service incurrence or aggravation.  As discussed above, STRs are silent for any complaints, treatment, or diagnosis of a disability manifested by tremors.  The Veteran's April 1962 separation examination report reflects the Veteran was clinically normal with no pertinent abnormalities, specifically with regard to the neurologic system.  The Veteran's self-reported medical history questionnaire completed at separation does not reflect any such problem.  The earliest indication of tremors, as shown by the medical evidence of record, was in 2001, which the Board notes is approximately 39 years following the Veteran's separation from active service.  (This lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

With respect to the third requirement, the Veteran asserted that there is a relationship between his current tremor disability and his military service.  Specifically, the Veteran contends that he first experienced tremors in service as a result of exposure to "dangerous artillery fire" and that this disability has continued since that time.  The Veteran also stated that he reported these events while serving as an "artillery man" assigned to a heavy artillery division; however, his complaints were ignored.  He further contends that "[he has] tried to continue with life as normal but it has been difficult."  See August 2011 NOD.

The Board finds while the Veteran is competent to report the symptoms of his disability, he is not competent to provide an opinion as to its etiology.  Such a question is complex in nature and requires the specialized knowledge or training of a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, while the Veteran is competent to describe his symptoms, there is no evidence indicating any relationship between current disability and any event in service.

Thus, after a review of the entirety of the evidence of record, the Board finds that entitlement to service connection cannot be granted.  As discussed, the Veteran's claim fails because there is no evidence of in-service incurrence or aggravation of a disease or injury, and no competent evidence of a nexus to event coincident with service.

Given the negative findings for tremors in service, the first clinical evidence of pertinent disability many years post-service, and no competent medical evidence linking tremors to service, the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for schizophrenia is granted.

Entitlement to service connection for disability manifested by tremors is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


